                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION

                                              NO. 4:19-CV-171-FL


    JOSE VAZQUEZ-AGUILAR, JUSTA                           )
    HERNANDEZ-ROJO, JOSAFAT                               )
    JUAREZ-CHAVEZ, SUSANA                                 )
    MENDOZA-BUSTILLO, and SANDRA                          )
    CATALINA-TORRES, on behalf of                         )
    themselves and all other similarly situated           )
    persons,                                              )
                                                          )
                            Plaintiffs,                   )                         ORDER
                                                          )
          v.                                              )
                                                          )
    ARTURO GASCA; MARIA D. GASCA;                         )
    and LALAJA, INC. d/b/a El Cerro Grande                )
    Restaurant,                                           )
                                                          )
                            Defendants.                   )



          This matter is before the court on its own initiative, upon expiration of the deadline set

forth in the court’s March 31, 2021, order for each unrepresented party wishing to proceed with

this action to file a notice of self-representation or cause new counsel to file a notice of

appearance.1 The court warned each unrepresented party that failure to comply with the directive

in the court’s order may result in dismissal without prejudice for failure to prosecute. Although the

court has received mail sent to three unrepresented parties returned as undeliverable, the court

utilized the last known address for such parties, and the court has no alternative address. (See DE

62, 64, 65, 66, 67). In addition, the court has received no filing from any unrepresented party in



1
        Also, pending, but not ripe, is defendants’ motion to dismiss (DE 68) for failure to prosecute, filed April 27,
2021, which the court denies without prejudice as moot in light of the court’s determinations made herein.
response to the court’s order. Therefore, this matter is DISMISSED WITHOUT PREJUDICE for

failure to comply with the court’s order, and for failure to prosecute in accordance with Federal

Rule of Civil Procedure 41(b). Where the court finds dismissal warranted on its own initiative,

the court DENIES WITHOUT PREJUDICE defendants’ motion to dismiss (DE 68) as moot in

light of the court’s determinations made herein.

       The clerk is DIRECTED to close this case, and to serve a copy of this order and the court’s

judgment upon the following five unrepresented plaintiffs and two individuals who have filed

notices of consent to sue, at the addresses specified below:

   1. José Vazquez-Aguilar - 56 Winter Place, New Bern, NC 28562.

   2. Justa Hernandez-Rojo - 2101 Post Rd. Apt #108, Fitchburg, WI 53713.

   3. Josafat Juarez-Chavez - 87 Morningstar Drive, New Bern, NC 28562.

   4. Sandra Catalina-Torres - 855 Washington Post Rd. Lot 222, New Bern, NC 28562.

   5. Susana Mendoza-Bustillo - 2300 Steeple Chase Drive, New Bern, NC 28562.

   6. Gerardo Quezada-Mendoza, 522 Watson Avenue, New Bern, NC 28560.

   7. Edduar Ruiz-Macias, 107 Sardis Lane, New Bern, NC 28562.

       SO ORDERED, this the 28th day of April, 2021.




                                                               _____________________________
                                                               LOUISE W. FLANAGAN
                                                               United States District Judge
